DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
Claim 1 recites, “designate a first memory block... as a first open block to be opened”, “designate a second memory block... as a second open block to be opened”, and “designate a third memory block... as a new open block to be opened”, which confusingly defines a block as open, while indicating that it is not yet opened (i.e. the natural inference of the recitation of “to be opened” is that the block is closed). It is therefore unclear if the block that is designated as 
Regarding claims 2-20
Claims 2-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “designate a first memory block... as a first open block to be opened”, “designate a second memory block... as a second open block to be opened” and “designate a 
Regarding claim 4: 
Claim 4 recites, “wherein, where the threshold number of times the voltage abnormalities have occurred exceeds a first threshold value, the memory controller does not designate the third memory block as the new open block”. However, the specification does not disclose the use of two threshold values for voltage abnormalities such that the number of times the voltage abnormalities occurs may be a threshold number of times and the threshold number of times exceeds another threshold value. At most a single threshold value is discussed in regards to a number of voltage abnormalities (a second threshold that is discussed is a ration of free pages to a total number of pages and is not related to the number of times the voltage abnormalities have occurred). For this reason, the limitation is regarded as new matter. 
Regarding claim 5: 
Claim 5 is rejected for reasons analogous to claim 4. 
Regarding claim 11: 
Claim 11 recites, “wherein, when the threshold number of times the voltage abnormalities have occurred is equal to or less than a first threshold value”. However, the specification does not disclose the use of two threshold values for voltage abnormalities such that the number of times the voltage abnormalities occurs may be a threshold number of times and the threshold number of times is less than or equal to another threshold value. At most a single threshold value is discussed in regards to a number of voltage abnormalities (a second threshold that is discussed is a ration of free pages to a total number of pages and is not related 
Regarding claim 15: 
Claim 15 is rejected under a similar analysis to that performed for claim 11. 
Regarding claim 18: 
Claim 18 is rejected for reasons analogous to claim 4. 
Regarding claims 2-20: 
Claims 2-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,727,249 B1 (Subramanian) in view of US Patent Application Pub. No. US 2018/0189144 A1 (Song).
Regarding claim 1:
Subramanian discloses, a memory system comprising: a memory device (100) including a first memory block group (110) and a second memory block group ((120) [Fig. 1]); and 5a memory controller (storage controller [Fig. 8]) configured to designate a first memory block of memory blocks included in the first memory block group as a first open block to be opened and designate a second memory block of memory blocks included in the second memory block group as a second open block to be opened (multiple blocks are kept open to which data is written, there is an open SLC block from the SLC block group (i.e. a first open block) and an open MLC block from the MLC block group (i.e. a second open block) [Col 2: lines 30-40]), and perform a program operation on the first memory block and the second memory block designated 10as the first open block and the second open block, respectively, wherein, when the first memory block designated as the first open block is changed to a closed block (write data from a host is assigned to either the currently open SLC block or the currently open MLC block. When an open block gets full (i.e. like the SLC block), the block is closed [Col 2: lines 39-57]. Although the groups are discussed in terms of one SLC group and one MLC group, the groups may correspond to blocks that store data of the same number of bits per cell (i.e. all SLC or all MLC) [Col 4: lines 3-26]), the memory controller designates a third memory block among the memory blocks included in the first or the second memory block group as a new open block to be opened (by disclosing that after a block is closed, another block from the same group is opened [Col 2: lines 39-57]).
Subramanian does not explicitly disclose, but Song teaches, that the memory controller may determine whether to designate the third memory block among the memory blocks included in the first or second memory block groups as a new open block to be opened based on a threshold number of times voltage abnormalities have occurred on a voltage supplied to the memory device (by teaching that when there is an abnormal power loss (1070 (Yes)) (i.e. based on abnormal power loss (i.e. voltage abnormalities) occurring at least once (i.e. a threshold number)) the controller (110) may recover the mapping table and not open new blocks for writing (i.e. whether to designate a new block to be opened = NO) as the control flow goes to (END) instead of back to the top of the flowchart at (1010) [Fig. 10] [Fig. 12], but when abnormal power loss does not occur (i.e. based on power loss occurring 0 times (i.e. not a threshold number) (i.e. based on a threshold number of times voltage abnormalities have occurred, whether to open a block = YES)), the controller (1060) may determine new open Song also teaches that a number of first memory blocks may be determined so that the recovery time of a mapping table may be set according to a requirement by a user [0008]). Examiner note: because the prior art teaches that any number of power losses (i.e. at least one (i.e. a threshold number)) would result in further blocks not being opened (i.e. used in a determination of whether to designate a third memory block as a new open block) the claimed “threshold number” (interpreted as at least including 1 according to Applicant’s own interpretation “a number of times greater than 0 [Remarks dated 15 July 2021: pg. 14: ¶1]) is made obvious as it overlaps with the range disclosed by Song and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” [see MPEP 2144.05]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and when there is not an abnormal power loss, and in the event of any number of abnormal power losses (i.e. a threshold number of voltage abnormalities) to not open any new blocks (i.e. whether designate a third memory block... as a new open block) as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 2:
The memory system according to claim 1 is made obvious by Subramanian in view of Song
Subramanian does not explicitly disclose, but Song teaches, wherein the memory controller determines the threshold number of times the voltage abnormalities have occurred during a predetermined time period ending when the first memory block is changed to the closed block (by teaching that additional blocks will not be opened (1060) if abnormal power loss occurs before all of the currently open blocks have been fully written and closed (i.e. during the time the blocks are open, i.e. during a predetermined time) (1070) [0059] [0120-0121] [0066] [0127-0137]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 4:
The memory system according to claim 1 is made obvious by Subramanian in view of Song. 
Subramanian does not explicitly disclose, but Song teaches, wherein, when the threshold number of times the voltage abnormalities have occurred exceeds a first threshold value, the memory controller does not designate the third memory block as the new open block 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 


Allowable Subject Matter
Although the subject matter of claims 3, and 5-20 was searched for in the prior art, the subject matter of the claims was not found. Correspondingly, a prior art rejection for claims 3 and 5-20 has not been made. However, the claims are subject to one or more outstanding 35 U.S.C. § 112(a) or 35 U.S.C. §112(b) rejections. 
Reasons for indicating allowable subject matter:
Regarding claim 3:
The closest prior art of record does not teach “wherein the memory controller determines a number of dummy physical pages included in the first memory block that is changed to the closed block, and determines the threshold number of times the voltage abnormalities have occurred based on the determined number of dummy physical pages” because the closest prior art of record does not teach storing dummy pages to mark a voltage abnormality event and then counting them to determine the number of voltage abnormalities that have occurred and it would not have been obvious to do so.
Regarding claim 5:
The closest prior art does not teach “wherein, when the threshold number of times the voltage abnormalities have occurred exceeds a first threshold value, the memory controller determines whether to designate the third memory block as the new open block, based on whether an opened memory block exists among the memory blocks included in the first and second memory block groups” and it would not have been obvious to do so because the prior art of record does not teach opening additional blocks after voltage abnormalities have occurred a threshold number of times. 
Regarding claim 11: 
The closest prior art does not teach “wherein, when the threshold number of times the voltage abnormalities have occurred is equal to or less than a first threshold value, the memory controller designates the third memory block as the new open block, and wherein the third memory block is included in the first memory block group” and it would not have been obvious to do so because the prior art of record does not teach opening additional blocks after voltage abnormalities have occurred a threshold (i.e. more than zero) number of times. 
Regarding claim 15:
Claim 15 is indicated as containing allowable subject matter analogous to the subject matter indicate for claim 11. 
Claims 6-10, 12-14 and 16-17 are indicated as containing allowable subject matter at least by their dependence from the claims indicated above. 
Claims 18-20 recite allowable subject matter for reasons analogous to those indicated above for claim 5.  
 
Response to Arguments 
In light of the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in light of the amendments to the claims, a new 35 U.S.C. §112(b) rejection has been made. Although applicant asserts that “a person of ordinary skill in the art would find these terms clearly understandable” [Remarks dated 15 July 2021: pg. 10: ¶2], the Examiner respectfully disagrees that limitations analogous to: “an open block to be opened”, would be clearly understandable to one or ordinary skill in the art. The natural inference made because of the descriptor “to be opened” is that the block is closed (i.e. if a door is “to be opened”, one would assume that it is shut, and one would not call a shut or opened door an “open door to be opened”), which contradicts the designation that the block is an “open block”. Accordingly, the claim limitation recites contradictory descriptors of the block and the scope of the limitation cannot be clearly understood. The applicant argued that “the descriptors in front of the “blocks to be opened” were necessary to distinguish one block... from another block...” – the Examiner does not disagree that “first” and “second” were useful to distinguish the open blocks from one another and has accordingly withdrawn one of the previous 35 U.S.C. §112(b) corresponding to the limitation. However, the “to be opened” terminology does not serve to distinguish one open block from another, but only confuses the meaning of designating a block as an open block. 
In response to the amendments, a 35 U.S.C. §112(a) rejection has been made. The Examiner notes that the subject matter in the limitations identified as subject to the 35 U.S.C. §112(b) rejection above were not disclosed in the specification. 
In response to the amendments, the Examiner has shown above how Song teaching that any number (or at least one) of power interruptions (i.e. voltage abnormalities) at least overlaps with the range of “a threshold number of voltage abnormalities that have occurred” (a number more than 0 as interpreted by the Applicant [Remarks dated 15 July 2021: pg. 14: ¶1]) and is therefore made obvious by the prior art [see MPEP 2144.05]. Accordingly, applicant’s 
Additionally, the claims are not indicated as allowable because the claims are subject to outstanding 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139